IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES CLEARANCE MCCRAY,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2173

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 7, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Matt Shirk, Public Defender, and Elizabeth Webb, Assistant Public Defender, for
Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

January 29, 2016, in Duval County Circuit Court case number 2013-CF-007143-
AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be

furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The

court notes that by order of May 10, 2016, the lower tribunal has appointed the Office

of the Public Defender to represent appellant on appeal.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.




                                          2